Pfeifer, J.,
concurring. I agree that the retroactive application of the third syllabus paragraph of Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809, mandates that we affirm the court of appeals because Savoie, in all personal injury cases, eliminates the setoff against underinsurance policy limits of amounts received from other insurance carriers in the absence of intrafamily stacking. However, I would also eliminate the physical contact rule as requested by the cross-appellants.